Exhibit Dynatronics Announces Changes to Board and Launches Operational Improvement Process SALT LAKE CITY, December 17, 2008. Dynatronics Corporation (NASDAQ: DYNT) today announced changes to its board of directors and the execution of an agreement with a former director for consulting services designed to aid in strategic planning and improved corporate profitability. On December 15, 2008, the company entered into an agreement with Vici Capital Partners for consulting services through its principal, Mark Crockett. As a condition to the execution of the agreement, Mr.
